Exhibit 10.10

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is dated as of May 3, 2017, and is given by
INLAND RESIDENTIAL PROPERTIES TRUST, INC., a Maryland corporation (“Guarantor”)
in favor of PARKWAY BANK AND TRUST COMPANY, an Illinois banking corporation
(“Bank”), with respect to certain indebtedness and liabilities of IRESI VERNON
HILLS COMMONS, L.L.C., a Delaware limited liability company (“Borrower”), as set
forth below.

RECITALS:

A.           Bank has agreed to make a loan to Borrower (the “Loan”) in the
principal amount of Thirteen Million Eight Hundred Thousand and 00/100 Dollars
($13,800,000.00), which Loan is secured by, among other things, that certain
Mortgage, Security Agreement, Assignment of Rents and Fixture Filing of even
date herewith, encumbering the property commonly known as 1255 Town Center Road,
Vernon Hills, Illinois and legally described therein (the “Property”).

B.           Guarantor has a financial interest in the Borrower and has
determined that it is in its own best interest to execute and deliver this
Guaranty to Bank.

AGREEMENTS:

NOW THEREFORE, for good and valuable consideration, the value of which is hereby
acknowledged, the undersigned agree as follows:

1.            Definitions. Capitalized terms used but not otherwise defined
herein shall have the same meaning ascribed to them in the Loan Agreement (as
such term is hereinafter defined). As used herein, the following terms have the
following meanings unless otherwise defined:

(a)          “Guaranteed Obligations” means those obligations of Guarantor set
forth in Section 2 hereof.

(b)          “Indebtedness” means the Loan and all indebtedness of Borrower
evidenced by the Note, and whether such indebtedness is from time to time
extended, modified, revised or reduced and thereafter increased or entirely
extinguished and thereafter reincurred together with all accrued unpaid interest
thereon and all costs and expenses incurred in connection therewith.

(c)          “Loan Agreement” means that certain Loan Agreement of even date
herewith by and between the Borrower and Bank.

(d)          “Note” shall mean that certain Secured Promissory Note of even date
herewith, in the original principal amount of $13,800,000.00 given by Borrower
in favor of Bank, as may be renewed, modified, extended, amended and restated
and/or replaced from time to time.

1 

 

 

2.            Guaranteed Obligations. In consideration of any extension of
credit whether heretofore or hereafter made by Bank to Borrower, any forbearance
of demand or suit, or agreement for such forbearance with respect to any
Indebtedness or otherwise, or cancellation of any existing guaranty, or any
other valuable consideration, Guarantor hereby guarantees the full and prompt
payment to Bank when due, whether by acceleration or otherwise, of: (i) all real
estate taxes on the Property which accrue or become due during the term of the
Loan, plus (ii) all Costs and Expenses (as defined in Section 15 hereof), plus
(iii) any and all losses, damages, costs or expenses of Bank, which arise in
consequence of any of the following:

(a)       Borrower’s failure to insure the Property in compliance with the
provisions of the Loan Documents;

(b)       nonpayment of taxes and assessments, for the Property and any penalty
or late charge associated with nonpayment thereof;

(c)       application of any rents or other income regardless of type or source
of payment or other considerations in lieu thereof (including, but not limited
to, common area maintenance charges, lease termination payments, refunds of any
type, prepayment of rents, settlements of litigation, or settlements of past due
rents) from the Property that Borrower has received or will receive after an
Event of Default under the Loan Documents other than to (A) payment of
principal, interest and other charges when due under the Loan Documents or
(B) payment of expenses for the operation, maintenance, taxes, assessments,
utility charges and insurance of the Property, including payment of ordinary
course management fees in arrears, and including sufficient reserves for the
same or replacements or renewals thereof (“Operation Expense(s)”) provided that
(x) Borrower has furnished Bank with evidence reasonably satisfactory to Bank of
the Operation Expenses and payment thereof, and (y) any payments to parties
related to Borrower shall be considered an Operation Expense only to the extent
that the amount expended for the Operation Expense does not exceed the then
current market rate for such Operation Expense;

(d)       application of any security deposits of tenants not in accordance with
the terms of the Leases, together with any interest on such security deposits
required by law or the Leases, and any security deposits which are not turned
over to Bank upon conveyance of the Premises to Bank pursuant to foreclosure or
power of sale or by a deed acceptable to Bank in form and content;

(e)       misapplication or misappropriation of tax reserve accounts, tenant
improvement reserve accounts, security deposits, prepaid rents or other similar
sums paid to or held by Borrower or any other entity or person in connection
with the operation of the Property;

2 

 

(f)       failure to pay for labor and materials provided for or to the
Property;

(g)       removal or disposal of any property which is part of the Property or
is otherwise property of Borrower following an Event of Default;

(h)       transfer of the Property or any direct or indirect interest in the
Premises (except for those Permitted Transfers described in Section 6.19 of the
Loan Agreement) or entering into subordinate financing in violation of the Loan
Documents;

(i)       failure of Borrower to be and remain a Limited-Asset Entity or comply
with any of the Limited-Asset Entity covenants in the Loan Documents;

(j)       the occurrence of any Event of Default arising under Section 4.1(B) or
4.1(C) of the Loan Agreement;

(k)       application of any insurance or condemnation proceeds or other similar
funds or payments by Borrower in a manner other than as expressly provided in
the Loan Documents; and

(l)       any fraud or willful misrepresentation by or on behalf of Borrower or
any guarantor regarding the Property, the making or delivery of any of the Loan
Documents or in any materials or information provided by or on behalf of
Borrower or any guarantor, if any, in connection with the Loan.

3.            Nature of Guaranty: Continuing, Absolute and Unconditional. This
Guaranty is, and is intended to be, a continuing guaranty of the Guaranteed
Obligations and is independent of, and in addition to, any other guaranty,
endorsement, collateral or agreement held by Bank therefor or with respect
thereto whether or not furnished by Guarantor. This Guaranty is absolute and
unconditional and shall not be changed or affected by any representation, oral
agreement, act or thing whatsoever, except as herein provided. This Guaranty is
intended by Guarantor to be the final, complete and exclusive expression of the
agreement between Guarantor and Bank. Guarantor waives any claim or other right
which Guarantor may now have or hereafter acquire against Borrower or any other
obligor primarily or secondarily obligated with respect to any of the
indebtedness that arises from the existence or performance of the obligations of
Guarantor under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, or any
right to participate in any claim or remedy of Bank against Borrower or any
property securing any of the Indebtedness, which Bank now has or hereafter
acquires, whether or not such claim, right or remedy arises in equity or under
contract, statute or common law. The provisions of this sentence are for the
express benefit of Borrower and each other obligor primarily or secondarily
obligated with respect to any of the Indebtedness as well as Bank and may be
enforced independently by Borrower and each such other obligor.

3 

 

4.            Payment Upon Event of Default. If any Event of Default (as defined
in the Note) shall occur in the payment of any Indebtedness, Guarantor hereby
agrees to pay any and all Guaranteed Obligations: (a) without deduction by
reason of any set-off, defense or counterclaim of Borrower; (b) without
requiring protest or notice of non-payment or notice of such default to
Guarantor, to Borrower or to any other person; (c) without demand for payment or
proof of such demand; (d) without requiring Bank to resort first to Borrower
(this being a guaranty of payment and not of collection) or to any other
guaranty or any collateral which Bank may hold; (e) without requiring notice of
acceptance hereof or assent hereto by Bank; and (f) without requiring notice
that any Indebtedness has been incurred or of the reliance by Bank upon this
Guaranty, all of which Guarantor hereby waives.

5.            Certain Rights and Obligations.

(a)          Guarantor authorizes Bank, without notice, demand or any
reservation of rights against Guarantor and without affecting Guarantor’s
obligations hereunder, from time to time: (i) to renew, extend, increase,
accelerate or otherwise change the time for payment of, the terms of or the
interest on the Indebtedness or any part thereof in accordance with the Loan
Agreement and the Loan Documents (as defined therein); (ii) to accept from any
person or entity and hold collateral for the payment of the Indebtedness or any
part thereof, and to exchange, enforce or refrain from enforcing, or release
such collateral or any part thereof; (iii) to accept and hold any endorsement or
guaranty of payment of the Indebtedness or any part thereof, and to discharge,
release or substitute any such obligation of any such endorser or guarantor, or
any person or entity who has given any security interest in any collateral as
security for the payment of the Indebtedness or any part thereof, or any other
person or entity in any way obligated to pay the Indebtedness or any part
thereof or performance of Borrower’s obligations, and to enforce or refrain from
enforcing, or compromise or modify, the terms of any obligation of any such
endorser, guarantor, person or entity; (iv) to dispose of any and all collateral
securing the Indebtedness in any manner permitted by applicable law as Bank, in
its sole discretion, may deem appropriate, and to direct the order or manner of
such disposition and the enforcement of any and all endorsements and guaranties
relating to the Indebtedness or any part thereof as Bank, in its sole discretion
may determine; and (v) to determine the manner, amount and time of application
of payments and credits, if any, to be made on all or any part of any component
or components of the Indebtedness (whether principal, interest, costs and
expenses, or otherwise).

4 

 

(b)          Guarantor’s obligations hereunder shall not be affected by any of
the following, all of which Guarantor hereby waives: (i) any failure to perfect
or continue the perfection of any security interest in or other lien on any
collateral securing payment of any Indebtedness or Guarantor’s obligation
hereunder; (ii) the invalidity, unenforceability, propriety of manner of
enforcement of, or loss or change in priority of, any such security interest or
other lien; (iii) any failure to protect, preserve or insure any such
collateral; (iv) failure of Guarantor to receive notice of any intended
disposition of such collateral; (v) any defense arising by reason of the
cessation from any cause whatsoever of the liability of Borrower, including,
without limitation, any failure, negligence or omission by Bank in enforcing its
claims against Borrower; (vi) any release, settlement or compromise of any
obligation of Borrower; or (vii) the invalidity or unenforceability of any of
the Indebtedness caused by any of Borrower’s acts or omissions.

6.            Release of Guarantor. Bank shall have the right to discharge or
release Guarantor from any obligation, in whole or in part, without in any way
releasing, impairing or affecting its rights against any other guarantor of the
Guaranteed Obligations. The failure of any guarantor of the Guaranteed
Obligations to sign this Guaranty or any other guaranty shall not release or
affect the obligations or liability of any other guarantor.

7.            Delay. No course of dealing among Borrower or Guarantor and Bank
and no act, delay or omission by Bank in exercising any right or remedy
hereunder or with respect to any Indebtedness shall operate as a waiver thereof
or of any other right or remedy, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy. Bank may remedy any default by Borrower under any agreement
with Borrower or with respect to any Indebtedness in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default by Borrower. All rights and remedies of Bank hereunder are
cumulative.

8.            Waiver of Defenses. This Guaranty is absolute and unconditional
and shall not be affected by any act or thing whatsoever, except as herein
provided. Accordingly, Guarantor unconditionally and irrevocably waives all
defenses, except payment in full, which, under principles of guaranty or
suretyship law, may otherwise operate to impair or diminish the liability of
Guarantor hereunder.

9.            Modification. No modification or amendment of any provision of
this Guaranty shall be effective unless in writing and subscribed by a duly
authorized officer of Bank and by Guarantor, which writing shall make specific
reference hereto.

5 

 

10.         Successors and Assigns. Borrower, Guarantor and Bank as used in this
Guaranty shall include: (a) any successor, individual or individuals,
association, trust partnership, limited liability company or corporation to
which all or a substantial part of the business or assets of Borrower or
Guarantor or Bank (as the case may be) shall have been transferred; (b) in the
case of a corporate or limited liability company Borrower or Guarantor, any
other corporation or limited liability company into or with which Borrower or
Guarantor shall have been merged, consolidated, reorganized, or absorbed; and
(c) the heirs, executors, administrators, successors or assigns of Borrower,
Guarantor or Bank, respectively.

11.         Termination. This Guaranty shall remain in full force and effect as
to Guarantor until all Indebtedness outstanding, or contracted or committed for
(whether or not outstanding) shall be finally and irrevocably paid in full.
Discontinuance of this Guaranty as to Guarantor shall not operate as a
discontinuance hereof as to any other guarantor of the Guaranteed Obligations.
If after receipt of any payment of all or any part of the Indebtedness, Bank is
for any reason compelled to surrender such payment to any person or entity,
because such payment is determined to be void or voidable as a preference,
impermissible set-off, or a diversion of trust funds, or for any reason, this
Guaranty shall continue in full force notwithstanding any contrary action which
may have been taken by Bank in reliance upon such payment, and any such contrary
action so taken shall be without prejudice to Bank’s rights under this Guaranty
and shall be deemed to have been conditioned upon such payment having become
final and irrevocable. Notwithstanding anything to the contrary in this
Guaranty, this Guaranty shall terminate and be null and void upon Borrower’s
exercise of the Extension Option set forth in Section 2(b) of the Note.

12.         Bankruptcy. Guarantor’s obligation is to pay the Indebtedness in
full in accordance with the terms hereof and Guarantor acknowledges that this
Guaranty shall continue in full force and effect notwithstanding the filing by
or against Borrower of a request or a petition for liquidation, reorganization,
adjustment of debts, arrangement or similar relief under any bankruptcy,
insolvency or similar laws of the United States or any state or territory
thereof. Guarantor shall not, and shall not cause Borrower to, seek any relief
or order from any bankruptcy or other court of any jurisdiction the effect of
which is to enjoin, postpone, delay or otherwise prevent or hinder the
enforcement of Bank’s rights under this Guaranty.

13.         Interest in the Indebtedness. The rights and benefits of Bank
hereunder shall, if Bank so directs, inure to any party acquiring any interest
in the Indebtedness or any part thereof. If any right of Bank hereunder is
construed to be a power of attorney, such power of attorney shall not be
affected by the subsequent disability or incompetence of Borrower.

6 

 

14.         Costs and Expenses. Guarantor agrees to pay on demand all costs and
expenses of every kind incurred by Bank: (a) in enforcing this Guaranty; (b) in
collecting any Indebtedness from Guarantor; and (c) for any other purpose
related to this Guaranty. “Costs and Expenses” as used in this Guaranty shall
include, without limitation, the actual reasonable attorneys’ fees incurred by
Bank in retaining counsel for advice, enforcement, suit, defense, appeal, and/or
any insolvency or other proceedings under the Federal Bankruptcy Code or
otherwise, or for any purpose specified in the preceding sentence.

15.         Captions. Captions of the paragraphs of this Guaranty are solely for
the convenience of Bank and Guarantors, and are not an aid in the interpretation
of this Guaranty.

16.         Unenforceability. If any provision of this Guaranty is unenforceable
in whole or in part for any reason, the remaining provisions shall continue to
be effective.

17.         Applicable Law; Venue. This Guaranty and the transactions evidenced
thereby is governed by and is to be construed under the laws of the State of
Illinois, where all funds secured hereby will be advanced. All payments pursuant
hereto shall be in lawful money of the United States. The parties agree that any
action or proceeding arising out of or relating to this Guaranty shall be
commenced: (a) in any court of competent jurisdiction in the State of Illinois;
or (b) in the District Court of the United States in the Northern District of
Illinois and each party agrees that a summons and complaint commencing an action
or proceeding in any such Court shall be properly served and shall confer
personal jurisdiction if served personally or by certified mail to the
undersigned at its address set forth below or as it may provide in writing from
time to time, or as otherwise provided under the laws of the State of Illinois.
The execution and delivery of this Guaranty shall be deemed the transaction of
business within the State of Illinois (where all funds secured hereby will be
advanced) for purposes of conferring jurisdiction upon the courts located within
such State.

18.         Additional Waivers. Guarantor expressly and unconditionally waives,
in connection with any suit, action or proceeding brought by Bank on this
Guaranty, any and every right it may have to (i) injunctive relief; (ii) a trial
by jury; (iii) interpose any counterclaim therein; and (iv) have the same
consolidated with any other or separate suit, action or proceeding.

19.         Notices. Each notice, consent, request, report or other
communication hereunder (each, a “Notice”) that any party hereto may desire or
be required to give to the other shall be deemed to be an adequate and
sufficient notice if given in writing and service is made by either (i) personal
delivery; or (ii) nationally recognized overnight air courier, next day
delivery, prepaid, in which case such notice shall be deemed to have been
received 1 business day following delivery to such nationally recognized
overnight air courier. All Notices shall be addressed as follows:

7 

 

To Bank:                      Parkway Bank and Trust Company

4800 North Harlem Avenue

Harwood Heights, Illinois 60706

Attn: Gregory T. Bear, Executive Vice President

 

with a copy to:             Latimer LeVay Fyock LLC

55 W. Monroe St., Ste. 1100

Chicago, Illinois 60603

Attn: Sheryl A. Fyock, Esq.

 

If to Guarantor:            Inland Residential Properties Trust, Inc.

2901 Butterfield Rd.

Oak Brook, Illinois 60523

Attn: President

 

with a copy to:                 The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: General Counsel

 

or to such other place as any party may by written notice to the other parties
hereafter designate as a place for service of Notice. Guarantor shall not be
permitted to designate more than one place for service of Notice concurrently.

20.         Financial Information. Promptly when available, and in any event
within one hundred eighty (180) days after the end of each fiscal year,
Guarantor shall provide to Bank financial statements, prepared in accordance
with the Approved Accounting Method (as defined in the Loan Agreement),
including, without limitation, a balance sheet, income and expense statements,
prepared and audited by an accountant or accountants acceptable to Bank in the
exercise of reasonable discretion, and accompanied by an unqualified audit
opinion. Notwithstanding anything to the contrary set forth herein, provided the
Guarantor’s Form 10-K is timely filed with the Securities and Exchange
Commission, the requirement set forth in this Section 20 shall be deemed
satisfied.

21.         Joint and Several Obligations. To the extent from time to time that
more than one party may guaranty some or all of the Guaranteed Obligations, such
obligation and the obligations of Guarantor hereunder shall be joint and
several. It is agreed that Guarantor’s liability hereunder is joint and several
and is independent of any other guaranties at any time in effect with respect to
all or any part of the Indebtedness and that Guarantor’s liability hereunder may
be enforced regardless of the existence of any such other guaranties.

8 

 

22.         Dissolution of Guarantor. In the event of dissolution of Guarantor,
Bank shall have the right to accelerate the Indebtedness unless replaced by a
guarantor acceptable to Bank, in its sole discretion, within sixty (60) days.

23.         Time is of the Essence. Time is of the essence of this Guaranty as
to the performance of Guarantor and Borrower.

24.         Counterparts. This Guaranty may be executed in two or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

 

[SIGNATURE PAGES FOLLOW]

 

9 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

INLAND RESIDENTIAL PROPERTIES TRUST, INC.,

a Maryland corporation

 

By:            /s/ David Z.
Lichterman                                                          

Name:      David Z. Lichterman

Its:            Chief Accounting Officer, Treasurer and Vice President

 

 

 

State of Illinois           }

DuPage County            }

 

I, Susan Metlzer, a Notary Public in and for said County in said State, hereby
certify that David Z. Lichterman, whose name as Chief Accounting Officer,
Treasurer and Vice President of Inland Residential Properties Trust, Inc., a
Maryland corporation, is signed to the foregoing conveyance and who is known to
me, acknowledged before me on this day that, being informed of the contents of
the conveyance, he/she, as such officer and with full authority, executed the
same voluntarily for and as the act of said corporation.

 

Given under my hand this 25th day of April, 2017.

 

/s/ Susan Metzler

Notary Public

 

My Commission Expires:

5/5/19

 

 

 

10